Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendment to the claims:
Claim 1, line 4 “receiving fittings” should be amended to –receiving the fittings–
Claim 1, line 9 “has two mutually opposing legs” should be amended to –has the two mutually opposing legs–
Claim 3, line 2 “the region” should be amended to –a region–
Claim 3, line 2 “the legs” should be amended to – the two mutually opposing legs–
Claim 4, line 2 “the legs” should be amended to – the two mutually opposing legs–
Claim 5, line 4 “the direction” should be amended to –a direction–
Claim 7, line 3 “fittings” should be amended to –the fittings–
Claim 8, line 8 “the clear” should be amended to –a clear–
Claim 9, line 9 “retain fittings” should be amended to –retain the fittings–
Claim 17, line 2 “the legs” should be amended to – the two mutually opposing legs–
Claim 18, line 2 “the legs” should be amended to – the two mutually opposing legs–
Reasons for Allowance
The prior art of record teaches the basic structure of a rail system. However, the prior art of record have failed to teach at least the combination of the rail system for fixing fittings in a cabin of a vehicle, comprising: a first elongate rail body with a fixing side, an opposite support side with a support surface, and a rail cross-section extending between the fixing side and the support side; a plurality of fixing inserts configured to be fixed along the support surface; and at least one bridge element configured to be connected to two mutually opposing legs on the fixing side of the rail body, wherein the rail cross-section has the two mutually opposing legs spaced apart from each other and each running perpendicularly to the support surface, and wherein the plurality of fixing inserts is configured so as not to protrude beyond the support surface along with the other recitations as claimed in claim 1, 9 and 15.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Muhammad Ijaz/Primary Examiner, Art Unit 3631                                                                                                                                                                                                       
MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631